                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

TERRY L. ROSS,                                                                            PLAINTIFF
ADC #139804

v.                                    4:19CV00168-JM-JTK

WOLCOX, et al.                                                                       DEFENDANTS

                                               ORDER

        The Court finds that the interests of justice are best served by transferring this case to the

United States District Court for the Western District of Arkansas.      Venue would be proper in the

Western District, where Defendants are located and the events complained of allegedly occurred.

See 28 U.S.C. ' 1406(a).1

        The Clerk of the Court is directed to immediately TRANSFER PLAINTIFF=S ENTIRE

CASE FILE to the Western District of Arkansas, Texarkana Division, United States Courthouse

and Post Office, 500 North State Line Ave., Room 302, Texarkana, AR 71854-5961.

        IT IS SO ORDERED this 7th day of March, 2019.


                                                _________________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE




1
  AThe district court of a district in which is filed a case laying venue in the wrong division or
district shall dismiss, or if it be in the interest of justice, transfer such case to any district or
division in which it could have been brought.@ Id.
